9049a


Order entered November 13, 2012




                                              In The
                                     Court of Zippeabs
                           jf iftb Misstrirt of Mexa's at Matfa5
                                       No. 05-12-00675-CV

                     LORENZO & GWENDOLYN SPRATT, Appellants

                                                 V.

                         ONE WEST BANK, FSB, ET AL., Appellees

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-10-15601

                                             ORDER
        The Court has before it appellee's October 19, 2012 motion to dismiss and appellants'

November 8, 2012 response to that motion. The Court DENIES the motion to dismiss. The

Court further ORDERS appellants to pay their filing fee, file their docketing statement, and

request and designate the clerk's record and the reporter's record within thirty days of the date of

this order.




                                                       MOLLYFPA . IS
                                                       JUSTICE